DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 7, 2021 has been entered.  Claims 1, 2, 4 and 6-20 remain pending in the application.  Claims 9-20 remain withdrawn from consideration.  The previous 35 USC 112 rejections of claims 1-8 are withdrawn in light of applicant’s amendment to claims 1 and 5.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “mounting features” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,465,681 to Zimmermann in view of U. S. Patent 5,045,026 to Buse.
Zimmermann discloses a pump assembly (Fig. 1) for mounting on a universal adapter (40) (applicant has defined a universal adaptor as an adaptor for attaching various pumps to the attached drive motor) having a back end for attachment to a motor (38), a forward opening receiving area (47), an outer magnet assembly (60-65) rotatable around the receiving area (47) by the motor (38), and a forward mounting plate (44) surrounding the forward opening receiving area (47) and having mounting features (fasteners 50 in holes 45B) for attachment to a back cover (30) of each of a variety of pump assemblies (Figures 1-3; col. 2 lines 25-32 and 67-71, col. 3 lines 19-47 and 51-56, and col. 4 lines 1-17), the pump assembly comprising:
a casing (10) having an inlet (12) and an outlet (13) (Figures 1-4; col. 2 lines 25-30);

an inner magnet assembly (20) positioned in the rearward extending cup (27) and rotatable therein by magnetic coupling to the outer magnet assembly (60-65) through the rearward extending cup (27) (Figures 1-4; col. 2 lines 33-36, and col. 4 lines 1-17); and
an impeller (18) rotatable within the casing (10) by the inner magnet assembly (20) to pump fluid from the inlet (12) to the outlet (13) (Figures 1-4; col. 2 lines 25-49 and 58-66),
the containment shell further comprising a forward extending annular flange (25) integrally formed with the rearward extending cup (27), the forward extending annular flange (25) disposed between the back cover (30) and the impeller (18), and the forward extending annular flange (25) abutting against the back cover (30) (Figures 2 and 3, Fig. 3 annotated below)
wherein, the pump assembly is adapted to be mounted to the forward mounting plate (44) of the universal adapter (40) and removed therefrom interchangeably with the variety of pump assemblies without removal of the back cover (25, 27, 30) thereof from the casing (10) thereof (Figures 1-4; col. 3 lines 19-30; wherein the pump and motor are detachable from each other so that different motors can be used with the same pumps as well as allowing different pumps to be used with the same motor);
wherein, the containment shell comprises a single layer shell (Figures 1-4; col. 2 lines 68-71), 

[AltContent: arrow][AltContent: textbox (Forward Extending Annular Flange)][AltContent: textbox (Back Cover)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotating Plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    313
    531
    media_image1.png
    Greyscale
[AltContent: textbox (Channel)][AltContent: textbox (Rotating Plate)]
Annotation of Zimmermann Figure 3.
Zimmermann teaches the attached of the casing (10) and the back cover (30) with a plurality of spaced-apart bolts (50) in a plurality of spaced-apart holes formed through the forward mounting plate (44) of the universal adapter, but Zimmermann does not teach rearward posts on the back cover.  Buse teaches a pump assembly comprising:
a back cover (7) attached to a casing (1), the back cover (7) having a plurality of spaced-apart, rearward extending posts (45) projecting from the back cover (7) for alignment with, and insertion into, a plurality of spaced-apart holes (48) formed through 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Zimmermann with the posts taught by Buse in order to provide a way of guiding assembly of the back cover to the adaptor (col. 3 lines 22-45).
Response to Arguments
Applicant's arguments filed on September 7, 2021 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues the 
Zimmerman discloses a pump casing (10) that attaches directly to a motor unit (38) without an intermediate universal adapter. In particular, the motor unit (38) attaches directly to a retaining ring (30) which is part of the pump casing (10). As such, the pump casing (10) is specific to the motor unit (38) and not universal and therefore does not allow for interchangeability of different pump heads to the same mounting. In other words, the universal adapter can have a back end for attachment to a motor that allows interchangeability of the drive end, and a forward mounting plate with the recited mounting features for attachment to the back cover the same for each of a variety of pump assemblies.

However, as detailed above, Zimmermann teaches a motor assembly 38 which comprises the motor in 39 and the mounting head (universal adaptor) 40 (Figures 2 and 3; col. 3 lines 31-36). The motor in 39 is attached to the universal adaptor 40 which is also attached to the pump casing 10.  The motor in 39 therefore does not attach directly to retaining ring 30 since the adaptor 40 is between them.  The examiner fails to see why “the pump casing (10) is specific to the motor unit (38)” since, just like with applicant’s pump assembly, any pump having a back cover with the bolt pattern of the adaptor can be attached to the adaptor.  Further the examiner maintains that the universal adapter (40) of Zimmermann has a back end for attachment to a motor (in 39) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746